Citation Nr: 1201060	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip arthritis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right wrist arthritis.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1977 to March 1981.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO found there was no new and material evidence to reopen claims for service connection for the lumbar spine; right hip arthritis; right wrist arthritis; and cervical spine arthritis.  

In April 2011, the Veteran testified at a Board Videoconference hearing before the undersigned.  A copy of the transcript has been associated with the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for a lumbar spine disability and cervical spine arthritis and whether new and material evidence is sufficient to reopen claims for service connection for a right wrist arthritis and a right hip arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A September 1998 RO rating decision denied service connection for a lumbar spine disability, the Veteran did not file a notice of disagreement within one year of the decision, and the decision became final.  

2.  Evidence received since the September 1998 RO rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the claim.  

3.  A September 1998 RO rating decision denied service connection for arthritis of the cervical spine, the Veteran did not file a notice of disagreement within one year of the decision, and the decision became final.  

4.  Evidence received since the September 1998 RO rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the cervical spine and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision that denied the claim of entitlement to service connection for a lumbar spine disability is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

2.  The RO's September 1998 decision that denied the claim of entitlement to service connection for arthritis of the cervical spine is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the cervical spine.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claims for service connection for a lumbar spine disability and arthritis of the cervical spine.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

A claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

For the lumbar spine, the procedural history of the claim shows that in January 1987 the RO denied the claim for service connection and stated that there was no present disability.  The Veteran filed to reopen his claim in October 1996 and the RO denied the claim in September 1998, again because there was no present disability.  The Veteran did not file a notice of disagreement with this decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The Veteran filed the current claim in November 2008.  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the September 1998 decision, the evidence in the file consisted of service treatment records; the Veteran's statements; August 1981 and November 1986 VA examinations; and VA treatment records.  The August 1981 VA examination report showed a diagnosis of chronic lumbar spine strain with negative x-rays.  The November 1986 VA examination report stated there was no abnormality of the lumbar spine found.  

Since the September 1998 decision, the evidence in the file also includes: the Veteran's statements; VA records; Social Security Administration (SSA) records; private records and a March 2010 VA examination.  A VA record from November 2008 is an imaging record for the lumbar spine.  This record showed a loss of lordosis, possibly from a muscle spasm.  There was a multilevel degenerative change with disc space narrowing at L4-5 and L5-S1.  In March 2010, a VA examination report showed a diagnosis of degenerative disc disease of the lumbar spine.  

The Board finds that new and material evidence has been received because prior to the September 1998 decision there was no definite diagnosis of a lumbar spine disability and since that time the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  This diagnosis is new and material and tends to substantiate the claim.  38 C.F.R. § 3.156(a).  Also, the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  Shade, 24 Vet. App. 110.  As a result, the claim is reopened.  

For the cervical spine arthritis, the procedural history of the claim shows the claim was denied in September 1998 and there was no evidence of a current disability of arthritis of the cervical spine at that time.  

Prior to the September 1998 claim, the evidence in the file consisted of: service treatment records; the Veteran's statements; August 1981 and November 1986 VA examinations; and VA treatment records.  

Since the September 1998 claim, the evidence also includes: the Veteran's statements; VA records; SSA records; private records and a March 2010 VA examination report.  A VA cervical spine imaging record from November 2008 showed diagnoses of degenerative disc and joint changes, with the greatest at C3-4.  

The Board finds that new and material evidence has been received because prior to the September 1998 decision there was no diagnosis of arthritis or degenerative changes of the cervical spine and since that time the Veteran has been diagnosed with degenerative disc and joint changes.  This diagnosis is new and material and tends to substantiate the claim.  38 C.F.R. § 3.156(a).  As a result, the claim is reopened.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability; the claim is reopened, and to this extent, the appeal is allowed.  

New and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the cervical spine; the claim is reopened, and to this extent, the appeal is allowed.  


REMAND

In February 2010, the Board received SSA records regarding the Veteran's disability claim.  The Veteran had been denied benefits from SSA.  At the April 2011 hearing, the Veteran testified that he had still not been awarded SSA benefits.  In June 2011, however, the Veteran sent a document from the SSA stating that he had been granted benefits on the basis of osteoporosis and an affective mood disorder.  The Board finds that the SSA records may be relevant to the Veteran's orthopedic claims.  On remand, the RO/AMC should request SSA records created after February 2010 and associate the records with the file.  A negative reply is requested and should be placed in the file.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1.  Request SSA records created after February 2010 and associate them with the file.  A negative response is requested and should be placed in the file.  

2.  The RO/AMC should consider whether the Veteran is entitled to VA examinations in connection with the reopened claims of entitlement to service connection for a low back disability and cervical spine arthritis.  See 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4) (2011).

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claims for service connection for a lumbar spine disability and cervical spine arthritis and whether new and material evidence is sufficient to reopen claims for service connection for right wrist arthritis and a right hip arthritis.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


